Citation Nr: 9931531	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  96-05 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.N. Booher, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1994 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Detroit, Michigan, which denied the benefit sought on appeal.  
The veteran, who had active service from May 1992 to July 
1992, appealed that decision to the Board, and the case was 
referred to the Board for appellate review.  In June 1997 the 
Board REMANDED the case for additional development, and the 
case has now been returned to the Board for appellate review.  


FINDING OF FACT

There is no competent medical evidence of record establishing 
a nexus or relationship between the veteran's currently 
diagnosed left knee disorder and her period of active 
service. 


CONCLUSION OF LAW

The veteran's claim for residuals of a left knee injury is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that she is entitled to service 
connection for residuals of a left knee injury.  The 
threshold question which must be answered in this case is 
whether the veteran has presented a well grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet.App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

The veteran contends that her left knee gave out in June 1992 
during her basic training, and that she was placed on a 
profile requiring limited physical activity until she was 
discharged from service in July 1992.  The veteran's DD Form 
214 reveals that she was discharged from service due to her 
failure to meet procurement medical fitness and that she did 
not have a disability.  

In June 1997, the Board REMANDED this matter for further 
development.  Specifically, the Board requested the RO to 
obtain copies of the veteran's service medical records, which 
the veteran indicated that she had in her possession and to 
also request copies of her service medical records from the 
Moncrieff Army Hospital at Ft. Jackson, South Carolina.  If 
the records could not be located, or if they did not include 
the Medical Board Evaluation proceedings, then the RO was to 
attempt to obtain the veteran's service records from the 
National Personnel Records Center (NPRC).  Additionally, the 
veteran was to be afforded an orthopedic examination to 
determine the etiology and severity of her left knee 
disorder.

Upon REMAND, in March 1998 and in June 1998, the RO requested 
service medical records from the Moncrieff Army Hospital.  In 
May 1998 and July 1998, the RO was advised by the Chief of 
the Medical Records Branch for the Department of the Army in 
Fort Jackson, South Carolina, that no medical records were 
maintained for the veteran.  In February 1999, the RO wrote 
to the veteran and requested her to submit copies of her 
service medical records.  The veteran did not respond to this 
request.  In June 1999, the RO requested that an examination 
be scheduled for the veteran.  The veteran failed to report 
for the scheduled examination.  The record shows that the 
veteran was notified of the scheduled examination by letter 
mailed to her last address of record. 

Pursuant to 38 C.F.R. § 3.1(q) (1999), notice "means written 
notice sent to a claimant or payee at his or her latest 
address of record."  The Board is of the opinion that the 
veteran was properly notified of the scheduled examination 
pursuant to 38 C.F.R. § 3.1.  Additionally, the Board is 
satisfied that the VA has taken all appropriate action to 
obtain and fully develop all relevant evidence necessary for 
the equitable disposition of the veteran's claim.  

The evidence of record reveals that the veteran sustained an 
injury to her left knee prior to her enlistment in service 
and she underwent diagnostic arthroscopy with excision of the 
synovial plica of the left knee in December 1991.  In June 
1993, after her discharge from service, the veteran submitted 
an application for compensation benefits indicating that she 
injured her left knee in June 1992 and that she received 
treatment for the same at the Moncrieff Army Hospital at Ft. 
Jackson, South Carolina.  In support of her claim, she 
submitted a statement from Mark D. Weber, M.D., with Mid-
Michigan Family Orthopedics, in which he opined that the 
"condition that she is now experiencing is new."  

In August 1993, the veteran underwent a VA examination.  X-
rays of the left knee showed no evidence of fracture, 
dislocation, or abnormality.  The veteran was diagnosed with 
chronic left knee pain secondary to internal derangement with 
residual intermittent arthralgias and status-post 
arthroscopic surgery per patient history.  The examiner gave 
no opinion regarding the onset or etiology of the veteran's 
current knee disorder.  

Additional medical records obtained from Dr. Weber from March 
1990 through February 1993, records obtained from Tolfree 
Memorial Hospital dated October 1992 through February 1994, 
VA treatment records for the period July 1992 through January 
1994 and the veteran's hearing testimony given in August 1995 
establish that she currently has a left knee disorder and 
that she experiences left knee pain.  However, the veteran 
has not submitted competent medical evidence which offers an 
opinion that her current left knee disorder has a nexus or 
relationship to service.  While the veteran believes that her 
left knee disorder is related to service, the veteran, as a 
lay person is not competent to offer an opinion that requires 
medical expertise, such as the cause or etiology of her left 
knee disorder.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494 (1992).  In the absence of medical evidence of a nexus or 
relationship between the current disorder and service the 
veteran has not submitted a well-grounded claim for service 
connection and her claim must be denied on this basis.

The Board views this discussion as sufficient to inform the 
veteran of the elements and evidence necessary to complete 
her application for service connection for a left knee 
disorder.  To succeed with such a claim, the veteran needs to 
submit competent medical evidence that her left knee disorder 
is causally or etiologically related to service in order to 
establish a well-grounded claim.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a left knee disorder is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

